DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. (US Serial No. 2001/0008691), as cited on the IDS.
	Regarding claim 1; Isogai et al. teaches, in a preferred embodiment, a UV curable resin composition comprising the components: (a) 10 - 70 wt. % of a mono- or bi- functional monomer having a molecular weight of 130 - 700, and having ether bond and one or two acryloyloxy groups per molecule [0020], (b) 5 - 60 wt. % of aliphatic urethane acrylate oligomer [0021], (c) 10 - 30 wt. % of methyl methacrylate polymer having a molecular weight of 10,000 to 200,000 [0022], and the addition of the following components to the 100 parts by weight of the coating film forming components: (e) 2 - 10 parts by weight of a photopolymerization initiator [0023], and (f) 2 - 20 parts by weight of a UV absorber [0024].  Isogai et al. teaches the composition further comprise (d) 5 - 50 wt. % of a polyfunctional monomer having a molecular weight of 250 - 700, having three or more acryloyloxy groups per molecule [0029].
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Based on 100 wt. % of the total composition, in the instance the (a) mono- and bi-functional monomers are employed in an amount of 54 wt. % at a 1:1 ratio (most basic starting point when employing a mixture of two compounds), (b) the aliphatic urethane acrylate oligomer is employed in an amount of 9 wt. %, (c) the methyl methacrylate polymer is employed in an amount of 18 wt. %, the (d) polyfunctional monomer is employed in an amount of 18 wt. %, and 3 parts by weight of a photopolymerization initiator, equates to 30 parts (a) {15 parts mono-functional monomer and 15 parts di-functional monomer}, 5 parts (b), 10 parts (c), and 10 parts (d) (as calculated by Examiner).  When based on 100 parts by weight of the methyl methacrylate polymer (a), the amount of the photopolymerizable monomer ((a) + (d)) converts to 400 parts by weight, the aliphatic urethane acrylate oligomer converts to 50 parts by weight, and the photopolymerization initiator converts to 30 parts by weight  (as calculated by Examiner).  The weight ratio of the photopolymerizable monomer is 15 (mono-functional monomer): 15 (di-functional monomer): 10 (polyfunctional monomer) which converts to a 1:1:0.66, respectively.  In the case where the claimed ranges prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 2; Isogai et al. teaches the methyl methacrylate polymer having a molecular weight of 10,000 to 200,000 [0022, 0039], and teaches the methyl methacrylate polymers can include other co-monomers (e.g. butyl methacrylate), so long as methyl methacrylate is employed in an amount of at least 90 wt. % [0040].  In the instance the methyl methacrylate polymer is a copolymer prepared from 91.7 wt. % methyl methacrylate and 8.3 wt. % butyl methacrylate, the glass transition temperature of the polymer would be 52°C [see instant spec, Table 2].
Regarding claim 5; Isogai et al. teaches suitable monomers include tetrahydrofurfuryl acrylate and polyethylene glycol diacrylate [0036; Exs].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767